 1

 2                                                                              JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   TANESHA LEE, an individual,                CASE NO.: 2:19-CV-10802 DSF
                                                (JEMx)
12                      Plaintiff,
                                                ORDER RE: STIPULATION RE
13   v.                                         REMAND
14   WAL-MART STORES, INC., a
     California Corporation;
15   ALEJANDRO SALAS, an
     individual; and DOES 1 through 50,
16   inclusive,
17                      Defendants.
18

19         On consideration of Plaintiff TANESHA LEE and Defendant WALMART
20   INC.’s Joint Stipulation to Remand Matter to State Court,
21         IT IS ORDERED THAT:
22         1.    Effective immediately, this matter shall be remanded to the Superior
23   Court of California, County of Los Angeles.
24         2.    Plaintiff shall waive the right to costs incurred to bring forth the
25   Motion to Remand in exchange for the Parties’ stipulation to remand to State Court.
26

27   Dated: January 31, 2020         ________________________________
                                     HONORABLE DALE S. FISCHER
28                                   UNITED STATES DISTRICT JUDGE
                                               1
